

117 S1244 IS: Civilian Climate Corps for Jobs and Justice Act
U.S. Senate
2021-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1244IN THE SENATE OF THE UNITED STATESApril 20, 2021Mr. Markey (for himself, Mr. Sanders, Mr. Padilla, Mr. Merkley, Mrs. Gillibrand, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the National and Community Service Act of 1990 to establish a Civilian Climate Corps to help communities respond to climate change and transition to a clean economy, and for other purposes. 1.Short titleThis Act may be cited as the Civilian Climate Corps for Jobs and Justice Act.2.FindingsCongress finds the following:(1)The effects of climate change include extreme heat, drought, intensified storms and hurricanes, rising sea level, ocean acidification, intensifying wildfires, and other natural disasters.(2)These natural disasters exert profound impacts on the lives and livelihoods of all individuals, but some communities, particularly low-income communities and communities of color, are disproportionately exposed and vulnerable to climate impacts and pollution.(3)To stem the worst effects of climate change, the global economy must completely decarbonize and remain carbon negative thereafter, which requires a domestic economy-wide transition to a clean and sustainable economy within a rapid timeframe.(4)Such a transition requires a massive labor mobilization and the development of a diverse, inclusive, and skilled workforce. Historically underserved communities must equitably receive the resources they need to effectively mitigate and adapt to climate change, and displaced or unemployed workers require retraining and support.(5)Millions of people face unemployment and barriers to opportunity, especially in low-income rural, urban, and tribal environments. These challenges have been exacerbated by the COVID–19 crisis, which also disproportionately affected low-income people and young people of color, who currently face unemployment at rates double the national average.(6)An existing network of national, State, tribal, and local service and conservation corps can be rapidly scaled and supplemented to mobilize labor, provide job opportunities and career training, and help establish the workforce necessary to accomplish the transition to a clean and just economy.(7)Corps positions provide hands-on work experience, income, and job training for unemployed individuals in the United States, as well as leadership skills, an opportunity for community service, and an understanding of environmental stewardship.(8)The Corporation for National and Community Service has the ability to recruit, select, fund, and oversee 1,500,000 members of service corps by 2025 to complete important projects across the entire country to help address the climate crisis.(9)Unsatisfactory wages and working conditions, and employers’ refusal to respect workers’ rights to organize and collectively bargain, lead to labor disputes, which threaten to frustrate or delay the urgent mobilization necessary to address climate change. Such disputes are prevented or minimized when the law effectively protects the right of workers to receive fair compensation and benefits, to form or join unions, to collectively bargain over the terms and conditions of employment, and to engage in other concerted activities for mutual aid or protection.3.Civilian climate corps program(a)In generalThe National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.) is amended by inserting after subtitle J of title I the following new subtitle:KCivilian Climate Corps199O.Purpose; Definitions(a)PurposeIt is the purpose of this subtitle to—(1)add to and increase the scale of the existing network of service programs to complete clean energy, climate resilience, conservation, environmental remediation, and sustainable infrastructure projects necessary to respond to and solve the climate crisis, while providing education, workforce development, and career pathways to participants, with a focus on historically underserved communities; and(2)authorize the operation of, support for, and assistance to service programs that meet national and community needs related to climate change, clean energy, and environmental justice.(b)DefinitionsIn this subtitle: (1)Indian countryThe term Indian country has the meaning given that term in section 1151 of title 18, United States Code. (2)Under-resourced community of needThe term under-resourced community of need means—(A)a community with significant representation of communities of color, low-income communities, or tribal and indigenous communities, that experiences, or is at risk of experiencing, higher or more adverse human health or environmental effects, as compared to other communities; (B)communities in Indian country;(C)a community facing economic transition, deindustrialization, and historic underinvestment; or(D)a community with a high rate of poverty or unemployment, as determined by the Director in consultation with the advisory board established in section 199X (referred to in this subtitle as the advisory board) and appropriate Federal resources identifying environmental justice communities. 199P.Establishment of a Civilian Climate Corps(a)In generalThe Corporation shall establish the Civilian Climate Corps to carry out the purpose of this subtitle.(b)Program componentsThe Civilian Climate Corps authorized by subsection (a) shall operate two program components:(1)A national climate service program described in section 199Q, for which 66 percent of the funds appropriated to carry out this subtitle shall be made available for operation and administrative expenses.(2)A national climate service grant program described in section 199R, for which 34 percent of the funds appropriated to carry out this subtitle shall be made available for operation and administrative expenses.199Q.National climate service program(a)In generalUnder the national climate service program component of the Civilian Climate Corps established by section 199P, participants shall work in teams on Civilian Climate Corps projects.(b)Eligible participantsAn individual shall be eligible for selection for the national climate service program if the individual is, or will be, at least 17 years of age on or before December 31 of the calendar year in which the individual enrolls in the program, regardless of immigration status.(c)Diverse background of participants; gender representation(1)In GeneralIn selecting individuals for the national climate service program, the Director appointed pursuant to section 199X(c)(1) (referred to in this subtitle as the Director) shall ensure that eligible participants are from economically, geographically, and ethnically diverse backgrounds. The Director shall take appropriate steps to recruit and select participants such that not less than 50 percent of participants are from under-resourced communities of need.(2)Service in communities of originTo the extent practicable, the Director shall ensure that participants are provided opportunities to perform service in their communities of origin if desired. (3)Gender representationTo the greatest extent practicable, the Director shall ensure inclusion and representation of all genders among participants. (4)Rural representationTo the greatest extent practicable, the Director shall ensure inclusion and representation of participants from counties with a population of less than 50,000 residents. (d)Period of participationIndividuals desiring to participate in the national service program shall enter into an agreement with the Director to participate in the Civilian Climate Corps for a period of not less than nine months and not more than one year, as specified by the Director. Individuals may renew the agreement for not more than one additional such period, with any number of years between periods of service.(e)DirectorUpon the establishment of the Civilian Climate Corps, the Civilian Climate Corps national climate service program shall be under the direction of the Director.(f)Membership in civilian climate corps(1)Selection of membersThe Director or the Director’s designee shall select individuals for participation within the national climate service program, which shall grant the individual membership within the Civilian Climate Corps.(2)Application for membershipTo be selected to become a member of the Civilian Climate Corps through the national climate service program, an individual shall submit an application to the Director or to any other office as the Director may designate, at such time, in such manner, and containing such information as the Director shall require. At a minimum, the application shall contain sufficient information to enable the Director, or the campus director of the appropriate campus, to determine whether selection of the applicant for membership in the Civilian Climate Corps is appropriate.(3)Team leaders(A)In generalThe Director may select individuals with prior supervisory or service experience to be team leaders within units in the Civilian Climate Corps national climate service program, to perform service that includes leading and supervising teams of Civilian Climate Corps members.(B)Rights and benefitsA team leader shall be provided the same rights and benefits applicable to other Civilian Climate Corps members, except that the Director may increase the limitation on the amount of the living allowance under section 199S(b) for a team leader.(g)Organization of national climate service program into units(1)UnitsThe national climate service program shall be divided into units by the Director or Director’s designee. Each Civilian Climate Corps member shall be assigned to a unit.(2)Unit leadersThe leader of each unit shall be selected by the Director. The designated leader shall accompany the unit throughout the period of agreed service of the members of the unit.(h)Campuses(1)Units may be assigned to campusesThe units of the national climate service program may be grouped together as appropriate in campuses for operational, support, and, when necessary, boarding purposes. The Civilian Climate Corps campus for a unit shall be in a facility or central location established as the operational headquarters for the unit. When necessary and appropriate, Civilian Climate Corps members may be housed in the campuses or provided housing vouchers and support in cases where boarding is not possible.(2)Campus directorThere shall be a campus director for each campus. The campus director is the head of the campus, and preference shall be given to hiring directors that are members of the community in which a campus is situated.(3)FacilitiesUpon the establishment of the program, the Director shall identify Federal facilities in consultation with the General Services Agency and the advisory board under section 199X that may be used, in whole or in part, by the national climate service program. Eligible facilities shall include existing campuses operated by the Corporation and other programs.(4)Eligible site for a campusA campus may be located in a facility described in paragraph (3) or in another facility that the Director determines is appropriate.(i)Environmental justice requirementThe Director shall ensure that not less than 50 percent of Civilian Climate Corps labor and investment under this section supports climate service projects that are based in under-resourced communities of need, of which, not less than 10 percent of such funds for under-resourced communities of need shall support projects that are based in Indian country.(j)Standards of conductThe campus director of each campus shall establish and enforce standards of conduct to promote healthy and productive conditions in the campus and a spirit of service.(k)Coordination with local entities and institutionsThe Director shall ensure that Civilian Climate Corps activities carried out under the national climate service program under this section are—(1)planned, and if appropriate, carried out, in conjunction and coordination with the activities of the Civilian Climate Corps Partners receiving grants from the national climate service grant program, or other entities performing activities that satisfy the goals of climate service projects as described in section 199T; (2)planned and implemented in a manner that incorporates local knowledge and planning wherever practicable, incorporating broad-based input and partnership with the community served, local community-based agencies, and local labor organizations; and(3)planned and implemented in a manner that assists in the development of new programs that may become Civilian Climate Corps Partner programs in the local area where activities are carried out, if local Civilian Climate Corps Partner programs do not exist. (l)Prevailing wage requirement for contractors or subcontractorsAny contractor or subcontractor entering into a service contract in connection with a project carried out under this section shall—(1)be treated as a Federal contractor or subcontractor for purposes of chapter 67 of title 41, United States Code; and(2)pay each class of employee employed by the contractor or subcontractor wages and fringe benefits at rates in accordance with prevailing rates for the class in the locality, or, where a collective bargaining agreement covers the employee, in accordance with the rates provided for in the agreement, including prospective wage increases provided for in the agreement. (m)Labor policies for entities working with the national climate service program(1)In generalThe national climate service program shall—(A)enter into agreements and cooperation only with entities that pledge to remain neutral in labor organizing efforts among employees who participate in activities related to the agreement or cooperation with the Civilian Climate Corps; and(B)enter into agreements and cooperation only with entities that recognize for collective bargaining purposes, and commit to collectively bargain with, any labor organization that has a written majority authorization among employees who participate in activities related to the agreement or cooperation with the Civilian Climate Corps.(2)Written majority authorizationIn this subsection, the term written majority authorization means writings signed and dated by a majority of employees in any appropriate unit in the form of authorization cards, petitions, or other suitable written evidence to designate a labor organization as the representative of such employees for the purpose of collective bargaining.(n)Tribal sovereigntyThe Director shall ensure that Civilian Climate Corps activities carried out under the national climate service program that affect individuals in Indian country are carried out in a manner that ensures that—(1)the sovereignty of Indian tribes and their conservation efforts are maintained; and(2)the national climate service program operates in consultation with the affected individuals in Indian country.(o)Buy AmericanTo the maximum extent practicable, the Director shall ensure that—(1)the materials used to carry out projects under this section are substantially manufactured, mined, and produced in the United States in accordance with chapter 83 of title 41, United States Code (commonly known as the Buy American Act); and(2)when food and other agriculture commodities are procured for activities carried out under this section, at least 25 percent shall be grown and processed within 250 miles of consumption, with a priority for procuring food produced and processed by socially disadvantaged farmers and ranchers and small businesses. 199R.National Climate Service grant Program(a)Eligible recipients(1)In GeneralThe Director may provide grants under this section to States, subdivisions of States, territories, Indian tribes, public or private nonprofit organizations, labor organizations, Federal agencies, or institutions of higher education.(2)Qualified youth service or conservation corpsNotwithstanding any other provision of law and in accordance with subsection (h), a qualified youth service or conservation corps program that receives funds under subtitle C of this Act may apply for a grant under this section while that entity is a recipient of a grant under subtitle C, and may receive a grant under this section after that entity terminates the grant under subtitle C.(b)Grants and subgrants permittedThe Corporation may provide grants to entities in subsection (a) for the purpose of assisting the recipients of the grants—(1)to carry out a full-time service project described in section 199T; and(2)to make subgrants in support of other entities so long as those other entities use the grant funds to carry out a full-time service project described in section 199T.(c)Agreements with Federal agenciesAt the discretion of the Director, the Corporation may enter into an interagency agreement, including a grant agreement, with another Federal agency to support a service project described in section 199T that is carried out or otherwise supported by the agency that fulfils the project requirements.(d)Grantees To be partnersEntities receiving funds through grants or interagency agreements under this section shall be considered Civilian Climate Corps Partners.(e)Participants To be membersIndividuals selected to perform service projects implemented by the Civilian Climate Corps Partners shall be members of the Civilian Climate Corps.(f)Provision of authorized benefitsThe Director shall ensure that the Corporation provides participants in a program under this section with the benefits described in subsections (b), (d), and (f) of section 199S. Each Civilian Climate Corps Partner administering a program under this section shall provide participants in that program with the benefits described in section 199S other than those described in subsections (b), (d), and (f) of section 199S. (g)No matching fund requirementsThe Corporation may provide 100 percent of the cost of carrying out a program that receives assistance under this section, whether the assistance is provided directly to a Civilian Climate Corps Partner or as a subgrant from the Civilian Climate Corps Partner.(h)Limitation on same entity receiving multiple grantsUnless specifically authorized by law, the Corporation may not provide a grant under this section to an entity that is simultaneously receiving another grant authorized under the national service laws.(i)Program assistanceThe Corporation may provide planning, operational, or replication assistance to a qualified applicant that submits an application under this section in the same manner as described in section 124. (j)Environmental justice requirementThe Director shall ensure that not less than 50 percent of the funds made available to carry out this section (including funds for grants allotted to States and grants awarded to other entities) support climate service projects that are based in under-resourced communities of need, of which not less than 10 percent of such funds for under-resourced communities of need shall support projects that are based in Indian country. (k)Distribution of funds(1)Allotment to States(A)In generalThe Corporation shall reserve 30 percent of the funds made available to carry out this section to allot funds in accordance with this subsection.(B)Indian tribeThe Corporation shall reserve 5 percent of the funds made available to carry out this subsection to award grants to Indian tribes.(C)Allotment amounts(i)In GeneralSubject to clause (ii), of the total amounts made available to carry out this subsection, and not reserved under subparagraph (B) for a fiscal year, the Corporation shall allot to each State that has an approved application an amount that bears the same ratio to such total amounts for that fiscal year as the population of the State bears to the total population of all States.(ii)Minimum amountNotwithstanding clause (i), the minimum grant made available to each State with an approved application for each fiscal year shall be $600,000.(2)Competitive grantsOf the funds made available to carry out this section for a fiscal year, the Corporation shall reserve 70 percent for grants awarded on a competitive basis to States, subdivisions of States, territories, Indian tribes, public or private nonprofit organizations, labor organizations, Federal agencies, and institutions of higher education. (3)Application requiredThe Corporation shall make an allotment of assistance or award a competitive grant to a recipient under this subsection only pursuant to an application submitted by a State or other applicant under subsection (n).(l)Availability of fundsThe Director shall ensure that the number of individuals selected to perform each service project implemented by a Civilian Climate Corps Partner does not exceed—(1)the amount of funding available to the applicable Climate Corps Partner to support the project, including the provision of benefits for each such individual; and (2)the amount of funding available to the Corporation to support and provide benefits to those individuals. (m)Authority for fixed-Amount grantsThe Corporation may provide assistance in the form of fixed-amount grants under this section in an amount determined by the Corporation in the same manner and under the same terms and conditions as fixed-amount grants under section 129(l).(n)Application for assistanceTo be eligible to receive assistance under this section, a State, territory, subdivision of a State, Indian tribe, public or private nonprofit organization, institution of higher education, Federal agency, or labor organization shall prepare and submit to the Director an application at such time, in such manner, and containing such information as the Director may reasonably require, including—(1)the types of permissible application material described in section 130(b), except that paragraph (11) of such subsection shall not apply;(2)the required application information described in subsection (c) and (d) of section 130; (3)information describing how the applicant proposes to address the goals of the grant program under this section and the project requirements; and(4)an assurance that the Civilian Climate Corps program carried out by the applicant using assistance provided under this section and any program supported by a grant made by the applicant using such assistance will—(A)provide participants with the training, skills, and knowledge necessary for the projects that participants are called upon to perform, and that such training may realistically lead to local employment in similar fields after the completion of the program;(B)provide support services to participants, such as the provision of appropriate information and support to those participants transitioning to other educational and career opportunities and those who are seeking to earn the equivalent of a high school diploma; (C)coordinate with the Director to fulfil the training and career development requirements described in section 199U;(D)provide in the design, recruitment, and operation of the program for broad-based input from—(i)the community served and potential participants in the program; and (ii)community-based agencies with a demonstrated record of experience in providing services and local labor organizations representing employees of service sponsors, if these entities exist in the area to be served by the program;(E)ensure that any benefits provided by the program meet the minimum requirements set forth in section 199S, and ensure, through coordination with the Director, that all members of the Civilian Climate Corps receive all such benefits;(F)refrain from interfering in the employee-management relations of Civilian Climate Corps members in accordance with section 199W(d) or the compensation of such members under subsections (b), (d), and (f) of section 199S; (G)apply evaluation and performance goals methods equivalent to those in section 131(d); and(H)remain neutral with respect to the exercise of the right to organize and collectively bargain by Civilian Climate Corps members.(o)Consideration of applications(1)In GeneralThe Director shall apply the criteria described in paragraphs (3) and (4) in determining whether to approve an application submitted under subsection (n) and provide assistance under this section to the applicant.(2)Application to subgrants(A)In GeneralA State or other entity that uses assistance provided under this section to support programs selected on a competitive basis to receive a share of the assistance shall use the criteria described in paragraphs (3) and (4) when considering an application submitted by such program.(B)CertificationThe application of the State or other entity under subsection (n) shall contain a certification that the State or other entity used these criteria in the selection of programs to receive assistance, a description of the positions into which participants will be placed using such assistance, including descriptions of specific tasks to be performed by such participants, and descriptions of the minimum qualifications that individuals shall meet to become participants in such programs.(3)Assistance criteriaThe criteria required to be applied in evaluating applications submitted under subsection (n) are—(A)the criteria described in section 133(c);(B)how the program will carry out activities described in section 199T; and(C)the extent to which the program is equipped to deliver the benefits and training required under this subtitle.(4)Apprenticeship priority(A)In GeneralIn awarding grants under this section on a competitive basis the Director shall give priority to applications from entities that—(i)provide pre-apprenticeship opportunities for participants that result in positions in apprenticeships registered with the Department of Labor or the State apprenticeship agency; or(ii)provide, as part of Civilian Climate Corps programming, apprenticeships registered with the Department of Labor or the State apprenticeship agency.(B)Additional priorityIn the case of entities described in subparagraph (A)(ii), the Director shall give an additional priority to entities that will—(i)impose utilization requirements for apprenticeships registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.) on the eligible projects; and(ii)comply with the apprentice to journey worker ratios established for such apprenticeships by the Department of Labor or the State apprenticeship agency, as applicable. (5)Allocation to historically black colleges and universitiesIn awarding grants under this section on a competitive basis to institutions of higher education, the Director shall ensure that of all funds under this section that are awarded to institutions of higher education, not less than 10 percent of those funds shall be awarded to Historically Black Colleges and Universities (which shall be defined as institutions that are part B institutions under section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061).(6)Other considerations(A)Geographic diversityThe Director shall ensure that recipients of assistance provided under this section are geographically diverse and represent urban and rural locales, with a focus on under-resourced communities of need.(B)Age limitsThe Director shall ensure that not less than 50 percent of the Civilian Climate Corps Partners have no upper age limits for participation.(C)Rejection of State applicantsSection 133(g) shall apply with respect to an application submitted by a State Commission under this section for funds described in subsection (k). The amount of any State’s allotment under subsection (k) for a fiscal year that the Corporation determines will not be provided for that fiscal year may be used by the Corporation to— (i)make grants (and provide benefits in connection with such grants) to other community-based entities under this section that propose to carry out Civilian Climate Corps programs in such State or territory; and(ii)make reallotments to other States or territories with approved applications submitted under subsection (n), from the allotment funds not used to make grants as described in clause (i).(D)Gender representationTo the greatest extent practicable, the Director shall ensure inclusion and representation of all genders among participants.(E)Tribal sovereigntyThe Director shall ensure that Civilian Climate Corps activities carried out under this section that affect individuals in Indian country are carried out in a manner that ensures that—(i)the sovereignty of Indian tribes and their conservation efforts are maintained; and(ii)the activities are carried out in consultation with the affected individuals in Indian country. (p)Selection of Partner Corps membersThe recruitment and selection of an individual to serve in a climate service project of a Civilian Climate Corps Partner shall be conducted by the entity to which the assistance is provided under subsection (a).(q)Recruitment and placementThe Director and each State Commission shall establish a system to recruit participants in a climate service project of a Civilian Climate Corps Partner entity and to assist in placement, and shall coordinate with other programs in the Corporation to take advantage of existing systems as much as possible. The Director and State Commissions shall disseminate information regarding available positions through cooperation with secondary schools, institutions of higher education, employment service offices, State vocational rehabilitation agencies, and language organizations.(r)Full-Time serviceAn individual serving in a climate service project of a Civilian Climate Corps Partner Corps entity—(1)shall agree to participate in the program sponsoring the position for a term of service that is equal to not less than 1,700 hours during a period of not more 10 to 12 months, as determined by the Partner Corps entity; and (2)may serve in 2 terms of service, which do not need to be consecutive terms. 199S.Benefits for Civilian Climate Corps members(a)In generalThe Director shall provide for members of the Civilian Climate Corps to receive benefits authorized by this section.(b)Living allowance(1)In GeneralThe Director shall provide a living allowance to members of the Civilian Climate Corps for the period during which such members are engaged in training or any activity on a Civilian Climate Corps project. Subject to paragraphs (2), (3), and (4) and the duty to bargain under section 199W(d), the Director shall establish the amount of the allowance, except that in no event shall such allowance be less than the equivalent of $15 per hour. (2)IncreaseThe amount of the allowance described in paragraph (1) shall increase yearly by the annual percentage increase, if any, in the median hourly wage of all employees, as determined by the Bureau of Labor Statistics. (3)Work as laborer or mechanicNotwithstanding paragraphs (1) and (2), in the case of a member who is engaged in construction, alteration, or repair work as a laborer or mechanic under a Civilian Climate Corps project, the Director shall also establish the amount of the allowance of such member at the greater of—(A)the amount that would otherwise apply under paragraphs (1) and (2); or(B)any amount not less than the equivalent of the prevailing wage rate in the locality in which the member is engaged in such project, as determined by the Secretary of Labor, in accordance with subchapter IV of chapter 31 of title 40, United States Code.(4)Work as a member furnishing services(A)In generalNotwithstanding paragraphs (1) and (2), a member of the Civilian Climate Corps who is not subject to paragraph (3) and who is engaged in furnishing services through a project of the Civilian Climate Corps, including such a member who is a routine operations worker or routine maintenance worker, shall (subject to subparagraph (B)) be paid an allowance and receive fringe benefits that are not less than the equivalent of the minimum wage and fringe benefits established in accordance with chapter 67 of title 41, United States Code (commonly known as the Service Contract Act).(B)RequirementIn the case the allowance required under subparagraph (A) is less than the amount that would otherwise apply under paragraphs (1) and (2), the allowance of a member described in subparagraph (A) shall be not less than the amount that would otherwise apply under such paragraphs.(C)AuthorityWith respect to this paragraph, the Secretary of Labor shall have the authority and functions set forth in chapter 67 of title 41, United States Code. (c)Other authorized benefitsWhile active as members of the Civilian Climate Corps, members shall be provided the following benefits when necessary to complete Corps activity, as the Director determines appropriate:(1)Allowances for travel expenses, personal expenses, and other expenses.(2)Quarters.(3)Subsistence.(4)Transportation.(5)Equipment(6)Uniforms.(7)Supplies.(8)Other services determined by the Director to be consistent with the purposes of the Program.(d)Health care(1)In GeneralEach member of the Civilian Climate Corps shall be entitled to the health care benefit described in paragraph (2) for the duration of the participant's terms of service, as long as the member does not receive an equivalent benefit from a different source.(2)Health care benefitThe health care benefit described in this subsection is an amount equal to the annual premium for a gold level health plan for the member and any of the member’s dependents purchased on the American Health Benefit Exchange in the member’s State of residence, provided the member purchases a plan on the American Health Benefit Exchange.(e)Supportive servicesEach member of the Civilian Climate Corps shall be provided with child care services, counseling services, and other supportive services when needed, as the Director determines appropriate.(f)Educational benefits(1)In GeneralUpon completion of a term of service with the Civilian Climate Corps, a member shall be entitled to receive an amount equal to not more than $25,000 for each term of service, which the member shall apply to—(A)tuition and related expenses at an institution of higher education as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002); or (B)the repayment of a qualified student loan as defined in section 148(b)(7).(2)No eligibility for subtitle D awardA Civilian Climate Corps member shall not be eligible for the national service educational award described in subtitle D.199T.Service projects(a)In generalThe service projects carried out by the national climate service program and recipients of grants from the national climate service grant program shall help communities respond to climate change and transition to a clean economy, through one or more of the following activities:(1)Reducing carbon emissions, which may include—(A)weatherizing and retrofitting residential and non-residential buildings for energy efficiency and electrification and participating in the construction of new net-zero buildings;(B)maintenance and operation of energy-efficient and net zero buildings and properties;(C)building energy-efficient affordable housing units;(D)conducting energy audits;(E)recommending ways for households to improve energy efficiency;(F)installing and upgrading public transit and electric vehicle infrastructure; and(G)installing clean energy infrastructure in homes and small businesses, on farms, and in communities.(2)Enabling a coordinated transition to renewable energy, which may include—(A)advising on climate and energy policy;(B)providing clean energy-related services; and(C)expanding broadband access and adoption.(3)Building healthier and pollution-free communities, which may include—(A)working with schools and youth programs to educate students and youth about ways to reduce home energy use and improve the environment;(B)assisting in the development of local recycling and composting programs;(C)renewing and rehabilitating public and tribal lands and trails owned or maintained by the Federal Government, an Indian tribe, a State, a municipal or local government, or any formal partners of those entities;(D)improving air quality or other pollution monitoring networks;(E)remediation of the effects of toxins and other hazardous pollution, including lead exposure in drinking water and the home;(F)building and maintaining green stormwater management infrastructure;(G)creating and expanding local and regional food systems; and(H)developing farm to institution distribution models to make schools, hospitals, and other institutions healthier and more food resilient.(4)Mitigating the effects of disasters and other trends related to climate change, which may include—(A)performing community resilience assessments;(B)collecting and analyzing data related to climate change and disasters;(C)advising and planning for community resilience and adaptation;(D)building and maintaining resilient infrastructure;(E)conducting prescribed burns or engaging in reforestation activity;(F)supporting the activities of local emergency management agencies and programs; and(G)advising and supporting farmers and ranchers in the implementation of management practices that account for climate change.(5)Preparing communities for disaster, which may include—(A)organizing community-based resiliency coalitions and working groups;(B)providing disaster preparedness or community emergency response team training to community-based organizations and residents, including for animals in disasters; (C)providing education on climate change, disaster, and resilience at community-based organizations and schools; and(D)developing community climate resilience hub infrastructure.(6)Recovering from disasters, which may include—(A)clearing debris;(B)repairing and rebuilding homes and buildings;(C)replanting locally adapted native trees and plants;(D)restoring habitat;(E)stabilizing shorelines and hillsides; and(F)remediating and reclaiming devastated land left by extractive industries. (7)Developing and implementing conservation projects with climate benefits that are proven using the best available science, which may include—(A)conserving, protecting, and restoring habitat, especially habitat to threatened, endangered, and at-risk species;(B)stabilizing shorelines or riparian areas using green infrastructure such as native wetlands;(C)removing invasive species and planting locally adapted native species;(D)collecting, storing, and propagating native seeds and plant materials;(E)removing hazardous fuels within one-quarter mile of dwellings and homes or one-quarter mile around delineated communities;(F)planting and maintaining urban, tribal, and rural forests, trees, native grasslands, and natural areas;(G)developing urban farms and gardens; (H)reforestation of native forest ecosystems, afforestation, and other projects to achieve demonstrable carbon sinks;(I)reclaiming unneeded roads and tracks and restoring affected lands to natural conditions; (J)restoring and managing wildlife corridors and habitat connectivity for native species, including building wildlife crossings and removing barriers to wildlife movement; and(K)assisting farmers and ranchers in a transition to more regenerative farming and ranching systems.(8)Additional projects to reduce greenhouse gas emissions to keep temperatures below 1.5 degrees Celsius above pre-industrialized levels, tackle pollution to promote environmental justice, and build community prosperity and resilience in the face of the climate crisis and economic transitions, as determined by the Director and in consultation with the Advisory Board.(b)Permanent improvement to real property permittedThe service projects carried out by the national climate service program and recipients of grants from the national climate service grant program are permitted to expend funds under this subtitle that make permanent improvement to real property not owned by the United States Government, as long as labor for that improvement is undertaken by Civilian Climate Corps members. 199U.Training(a)Common curriculumEach member of the Civilian Climate Corps shall be provided with between two and six weeks of training that includes a comprehensive service-leaning curriculum designed to promote team building, leadership, citizenship, and environmental stewardship. The Director shall consult with the advisory board to ensure that, to the extent practicable, training is consistent for each member of the Civilian Climate Corps.(b)Advanced service trainingMembers of the Civilian Climate Corps shall receive advanced training in basic, project-specific skills that the members will use in performing their community service projects.(c)Training part of serviceTime undertaken in training shall be considered part of the service performed by members of the Civilian Climate Corps, and the living allowance authorized in section 199S(b) shall incorporate training hours into wage calculations. (d)Career and technical education(1)In GeneralEach member of the Civilian Climate Corps shall be provided with at least 4 weeks of training to improve job prospects in the clean economy workforce. (2)FocusTraining may be separate or alongside Corps activities, and may include a focus on energy conservation, environmental stewardship or conservation, infrastructure improvement, sustainable urban and rural development, climate resiliency needs, or other appropriate topics. Training should include opportunities to earn professional certificates, wherever practicable. Training may also include professional development, such as resume and cover letter writing, networking, and personal financial management. (3)Follow-up services and data collection(A)ServicesFollowing the termination of service, members of the Civilian Climate Corps who do not enroll as full-time students shall receive between 9 and 12 months of follow-up services to encourage career progression, in a manner determined by the Director. (B)Data collectionThe Director shall collect information about the career progression of former members of the Civilian Climate Corps. (4)ConsultationThe Director shall consult with the advisory board to ensure that appropriate steps are taken to make training specific to local workforce and labor market needs, including coordination and partnerships with other entities including local labor groups and career and technical education schools, and that academic credit may be received where possible.(5)Pre-apprenticeship pipelineThe Director shall consult with the advisory board to ensure that entities receiving funds under this subtitle prioritize the formation of relationships with local apprenticeship programs and the creation of pre-apprenticeship pipelines.(e)Coordination with other entitiesThe Civilian Climate Corps may provide, either directly or through grants, contracts, or cooperative agreements, the advanced service training referred to in subsection (b) and the career and technical education training referred to in subsection (c) in coordination with career and technical education schools, community colleges, labor groups, other employment and training providers, existing service programs, other qualified individual, or organizations with expertise in training individuals, including disadvantaged individuals, in the skills described in such subsection.199V.Administrative provisions(a)SupervisionThe Chief Executive Officer shall monitor and supervise the Civilian Climate Corps authorized to be established under section 199P. In carrying out this section, the Chief Executive Officer shall—(1)approve such guidelines, including those recommended by the advisory board, for design, selection of members, operation of the national climate service program, and distribution of grants to Civilian Climate Corps Partners;(2)evaluate the progress of the Civilian Climate Corps, including programs carried out by the Partner Corps entities, in accomplishing the purpose set forth in section 199O; and(3)carry out any other activities determined appropriate by the advisory board.(b)Monitoring and coordinationThe Chief Executive Officer shall—(1)monitor the overall operation of the Civilian Climate Corps;(2)coordinate the activities of the Corps with other service and grant programs administered by the Corporation; and(3)carry out any other activities determined appropriate by the advisory board.(c)Staff(1)Director(A)AppointmentUpon establishment of the Program, the Chief Executive Officer shall appoint a Director.(B)DutiesThe Director shall—(i)design, develop, and administer the Civilian Climate Corps;(ii)be responsible for managing daily operations of the national climate service program and national climate service grant program; and(iii)report to the Chief Executive Officer.(2)Authority to employ staffThe Director may employ such staff as is necessary to carry out this subtitle using funds available for this subtitle or generally available to the Corporation for the employment of staff. The Director shall, to the maximum extent practicable, utilize in staff positions personnel who are detailed from departments and agencies of the Federal Government and, to the extent the Director considers appropriate, shall request and accept detail of personnel from such departments and agencies in order to do so.(d)Labor relations(1)In general(A)Employer and employee statusThe Civilian Climate Corps shall be the employer of its members, and such members shall be the employees of the Civilian Climate Corps, for purposes under this subsection of organizing a labor organization, collective bargaining, and other employee-management relations.(B)Director responsibilitiesTo the extent practicable, the Director shall ensure, in consultation with the Civilian Climate Corps Advisory Board established under section 199X, that all members of the Civilian Climate Corps are provided the opportunity to join a labor organization, as applicable, during the term of their service. Such a labor organization shall, to the greatest extent practicable, be local and relevant to the service provided by such members.(C)Employee-management relations provisionsWith respect to employee-management relations of the Civilian Climate Corps and its members, the following shall apply:(i)Employee-management relations shall, to the extent not inconsistent with the provisions in this subtitle, be subject to the provisions that apply to the employee-management relations of the United States Postal Service and its employees under part II of title 39, United States Code.(ii)The Civilian Climate Corps shall remain neutral in any labor organization organizing effort.(iii)The Civilian Climate Corps shall recognize for collective bargaining purposes, and shall collectively bargain with, any labor organization that has a written majority authorization of a unit encompassing all members of the Civilian Climate Corps or any other unit determined appropriate by the National Labor Relations Board.(iv)Members of the Civilian Climate Corps shall have the right to strike, and the Civilian Climate Corps shall not discharge, discipline, or permanently replace members for striking.(2)Commencement of collective bargainingNot later than 10 days after receiving a written request for collective bargaining from a labor organization that has been newly recognized or certified as a representative under section 9(a) of the National Labor Relations Act (29 U.S.C. 159(a)) of members of the Civilian Climate Corps, or within such further period as the parties agree upon, the parties shall meet and commence to bargain collectively and shall make every reasonable effort to conclude and sign a collective bargaining agreement.(3)Mediation and conciliation for failure to reach a collective bargaining agreement(A)In generalIf the parties have failed to reach an agreement before the date that is 90 days after the date on which bargaining is commenced under paragraph (2), or any later date agreed upon by both parties, either party may notify the Director of the Federal Mediation and Conciliation Service of the existence of a dispute and request mediation.(B)Federal mediation and conciliation serviceWhenever a request is received under subparagraph (A), the Director of the Federal Mediation and Conciliation Service shall promptly communicate with the parties and use best efforts, by mediation and conciliation, to bring them to agreement.(4)Tripartite arbitration panel(A)In generalIf the Director of the Federal Mediation and Conciliation Service is not able to bring the parties to agreement by mediation or conciliation before the date that is 30 days after the date on which such mediation or conciliation is commenced, or any later date agreed upon by both parties, the Director of the Federal Mediation and Conciliation Service shall refer the dispute to a tripartite arbitration panel established in accordance with such regulations as may be prescribed by the Director of the Federal Mediation and Conciliation Service, with one member selected by the labor organization, one member selected by the Civilian Climate Corps, and one neutral member mutually agreed to by the parties.(B)Dispute settlementA majority of the tripartite arbitration panel shall render a decision settling the dispute and such decision shall be binding upon the parties for a period of 2 years, unless amended during such period by written consent of the parties. Such decision shall be based on—(i)the financial status and prospects of the Civilian Climate Corps;(ii)the size and type of the operations and business of the Civilian Climate Corps;(iii)the cost of living of members of the Civilian Climate Corps;(iv)the ability of members of the Civilian Climate Corps to sustain themselves, their families, and their dependents on the wages and benefits they earn from the Civilian Climate Corps; and(v)the wages and benefits that 7 other employers engaged in similar activities as the Civilian Climate Corps provide their employees. (5)Prohibition on subcontracting for certain purposesThe Civilian Climate Corps, and any recipient of funding under section 199R, may not engage in subcontracting for the purpose of circumventing the terms of a collective bargaining agreement with respect to wages, benefits, or working conditions.(6)DefinitionsIn this subsection:(A)PartiesThe term parties means—(i)a labor organization that is newly recognized or certified as a representative under section 9(a) of the National Labor Relations Act (29 U.S.C. 159(a)) of members of the Civilian Climate Corps; and(ii)the Civilian Climate Corps.(B)Written majority authorizationThe term written majority authorization means writings signed and dated by a majority of members of the Civilian Climate Corps in a unit described in paragraph (1)(C)(iii) in the form of authorization cards, petitions, or other suitable written evidence to designate a labor organization as the representative of such members for the purpose of collective bargaining. 199W.Status of Corps members and Corps personnel under Federal law(a)In generalExcept as otherwise provided in this section, members of the Civilian Climate Corps shall not, by reason of their status as such members, be considered Federal employees or be subject to the provisions of law relating to Federal employment.(b)Work-Related injuries(1)In generalFor purposes of subchapter I of chapter 81 of title 5, United States Code, relating to the compensation of Federal employees for work injuries, participants in active service in the national climate service program under section 199Q shall be considered as employees of the United States within the meaning of the term employee, as defined in section 8101 of such title.(2)Special ruleIn the application of the provisions of subchapter I of chapter 81 of title 5, United States Code, to a person referred to in paragraph (1), the person shall not be considered to be in the performance of duty while absent from the person's assigned post of duty unless the absence is authorized in accordance with procedures prescribed by the Director.(c)Tort claims procedureA participant in active service in the national climate service program under section 199Q shall be considered an employee of the United States for purposes of chapter 171 of title 28, United States Code, relating to tort claims liability and procedure.(d)Labor relations(1)In general(A)Employer and employee statusThe Civilian Climate Corps shall be the employer of its members, and such members shall be the employees of the Civilian Climate Corps, for purposes under this subsection of organizing a labor organization, collective bargaining, and other employee-management relations.(B)Director responsibilitiesTo the extent practicable, the Director shall ensure, in consultation with the Civilian Climate Corps Advisory Board established under section 199X, that all members of the Civilian Climate Corps are provided the opportunity to join a labor organization, as applicable, during the term of their service. Such a labor organization shall, to the greatest extent practicable, be local and relevant to the service provided by such members.(C)Employee-management relations provisionsWith respect to employee-management relations of the Civilian Climate Corps and its members, the following shall apply:(i)Employee-management relations shall, to the extent not inconsistent with the provisions in this subtitle, be subject to the provisions that apply to the employee-management relations of the United States Postal Service and its employees under part II of title 39, United States Code.(ii)The Civilian Climate Corps shall remain neutral in any labor organization organizing effort.(iii)The Civilian Climate Corps shall recognize for collective bargaining purposes, and shall collectively bargain with, any labor organization that has a written majority authorization of a unit encompassing all members of the Civilian Climate Corps or any other unit determined appropriate by the National Labor Relations Board.(iv)Members of the Civilian Climate Corps shall have the right to strike, and the Civilian Climate Corps shall not discharge, discipline, or permanently replace members for striking.(2)Commencement of collective bargainingNot later than 10 days after receiving a written request for collective bargaining from a labor organization that has been newly recognized or certified as a representative under section 9(a) of the National Labor Relations Act (29 U.S.C. 159(a)) of members of the Civilian Climate Corps, or within such further period as the parties agree upon, the parties shall meet and commence to bargain collectively and shall make every reasonable effort to conclude and sign a collective bargaining agreement.(3)Mediation and conciliation for failure to reach a collective bargaining agreement(A)In generalIf the parties have failed to reach an agreement before the date that is 90 days after the date on which bargaining is commenced under paragraph (2), or any later date agreed upon by both parties, either party may notify the Director of the Federal Mediation and Conciliation Service of the existence of a dispute and request mediation.(B)Federal mediation and conciliation serviceWhenever a request is received under subparagraph (A), the Director of the Federal Mediation and Conciliation Service shall promptly communicate with the parties and use best efforts, by mediation and conciliation, to bring them to agreement.(4)Tripartite arbitration panel(A)In generalIf the Director of the Federal Mediation and Conciliation Service is not able to bring the parties to agreement by mediation or conciliation before the date that is 30 days after the date on which such mediation or conciliation is commenced, or any later date agreed upon by both parties, the Director of the Federal Mediation and Conciliation Service shall refer the dispute to a tripartite arbitration panel established in accordance with such regulations as may be prescribed by the Director of the Federal Mediation and Conciliation Service, with one member selected by the labor organization, one member selected by the Civilian Climate Corps, and one neutral member mutually agreed to by the parties.(B)Dispute settlementA majority of the tripartite arbitration panel shall render a decision settling the dispute and such decision shall be binding upon the parties for a period of 2 years, unless amended during such period by written consent of the parties. Such decision shall be based on—(i)the financial status and prospects of the Civilian Climate Corps;(ii)the size and type of the operations and business of the Civilian Climate Corps;(iii)the cost of living of members of the Civilian Climate Corps;(iv)the ability of members of the Civilian Climate Corps to sustain themselves, their families, and their dependents on the wages and benefits they earn from the Civilian Climate Corps; and(v)the wages and benefits that 7 other employers engaged in similar activities as the Civilian Climate Corps provide their employees. (5)Prohibition on subcontracting for certain purposesThe Civilian Climate Corps, and any recipient of funding under section 199R, may not engage in subcontracting for the purpose of circumventing the terms of a collective bargaining agreement with respect to wages, benefits, or working conditions.(6)DefinitionsIn this subsection:(A)PartiesThe term parties means—(i)a labor organization that is newly recognized or certified as a representative under section 9(a) of the National Labor Relations Act (29 U.S.C. 159(a)) of members of the Civilian Climate Corps; and(ii)the Civilian Climate Corps.(B)Written majority authorizationThe term written majority authorization means writings signed and dated by a majority of members of the Civilian Climate Corps in a unit described in paragraph (1)(C)(iii) in the form of authorization cards, petitions, or other suitable written evidence to designate a labor organization as the representative of such members for the purpose of collective bargaining. 199X.Advisory board(a)Establishment and purposeThere shall be established a Civilian Climate Corps Advisory Board to advise the Director concerning the administration of this subtitle and to assist the Corps in achieving the goals of section 199O. The Advisory Board members shall help coordinate activities with the national climate service program and national climate service grant program as appropriate, including training coordination and capacity building for grant applications.(b)MembershipThe Advisory Board shall be composed of the following members:(1)The Secretary of Labor.(2)Representatives from at least 2 labor organizations.(3)The Secretary of Energy.(4)The Administrator of the Environmental Protection Agency.(5)At least two individuals appointed by the Director from among persons representative of community organizations in under-resourced communities of need.(6)At least one representative from a Indian tribe or indigenous community.(7)At least two individuals appointed by the Director from among persons representative of leadership in organizations representing communities of color.(8)The Secretary of Transportation.(9)The Chief of the Forest Service.(10)The Secretary of the Interior.(11)The Director of the Bureau of Indian Affairs.(12)The Secretary of Agriculture.(13)The Secretary of Education.(14)The Secretary of Defense.(15)The Secretary of Housing and Urban Development.(16)The Chief of the National Guard Bureau.(17)The Secretary of Commerce.(18)The Administrator of the Federal Emergency Management Agency.(19)The Administrator of the National Oceanic and Atmospheric Administration.(20)The Chairman of the National Endowment of the Arts.(21)Individuals appointed by the Director from among persons who are broadly representative of educational institutions, voluntary organizations, public and private organizations, youth, scientific experts, and environmental justice organizations.(22)The Chief Executive Officer.(c)Duties(1)Oversee effective program implementationThe advisory board shall oversee effective implementation of the Civilian Climate Corps in accordance with the Climate Corps roadmap under section 199Y, which shall include—(A)collecting data and reporting on Corps activity based on the benchmarks for success determined in section 199Y(b)(4);(B)ensuring that resources are distributed to advance the program’s principles of equity and environmental justice;(C)expanding on and providing resources for grantee training, expertise development, and grant application capacity building in under-resourced communities of need;(D)liaising with Federal agencies to coordinate grants to fulfil needs for Civilian Climate Corps labor; and(E)ensuring unity of message and purpose across the Civilian Climate Corps, including with Civilian Climate Corps Partners.(2)Organize green careers opportunitiesThe advisory board shall assist the Chief Executive Officer in organizing and making available career development resources for the career and technical education component of the Civilian Climate Corps, in partnership and cooperation with appropriate Federal agencies, educational institutions, and labor organizations, which shall—(A)support the development of apprenticeship and pre-apprenticeship corps programs as a priority of the Civilian Climate Corps;(B)coordinate and organize career training and financial support opportunities for members of the Civilian Climate Corps to enter into green career pathways;(C)help expand apprenticeship programs and find pathways into union jobs for Corps participants;(D)mobilize and provide access to support and retraining for workers displaced by the fossil fuel industry who participate in Corps programs; and(E)create an easy-to-use website and other tools for the use of Civilian Climate Corps in career and technical education and planning.199Y.Plan for civilian climate corps(a)Roadmap for the Civilian Climate CorpsThe Chief Executive Officer shall, with guidance from the advisory board, establish a roadmap for the Civilian Climate Corps program (referred to in this section as the Climate Corps roadmap).(b)Contents of planThe Climate Corps roadmap shall include the following: (1)A plan to—(A)establish the number of positions in the national climate service program of the Civilian Climate Corps as—(i)50,000 for the fiscal year 2021;(ii)100,000 for the fiscal year 2022;(iii)175,000 for the fiscal year 2023;(iv)275,000 for the fiscal year 2024; and(v)400,000 for the fiscal year 2025; (B)establish the number of positions in the national climate service grant program of the Civilian Climate Corps as—(i)25,000 for the fiscal year 2021;(ii)50,000 for the fiscal year 2022;(iii)85,000 for the fiscal year 2023;(iv)140,000 for the fiscal year 2024; and(v)200,000 for the fiscal year 2025; and(C)maintain the requirements for serving under-resourced communities of need in accordance with this subtitle.(2)The identification of Federal programs and agencies that can engage the labor of the Civilian Climate Corps and facilitate partnerships and funding relationships.(3)Principles of equity and environmental justice to guide the work of the Civilian Climate Corps.(4)Benchmarks for the success of the Civilian Climate Corps.(5)Identification of under-resourced communities of need, defined as regions and communities most in need of Civilian Climate Corps labor and workforce development.(6)Identification and cataloging of funding streams for Partners Corps entities.(7)Identifying and cataloging of resources for grantee training, expertise development, and grant application capacity building for under-resourced communities of need.(8)Cataloging work already being done towards climate resiliency and clean economy transitions to ensure Civilian Climate Corps efforts are additive and not duplicative.(9)A plan to increase the participation of opportunity youth in the Civilian Climate Corps (defined as out-of-school youth under section 129(a)(1)(B) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164(a)(1)(B))). (c)ImplementationSubject to the availability of appropriations and quality service opportunities, the Corporation shall implement the Climate Corps roadmap, including establishing the positions described in subsection (b)(1)..4.Prioritizing and supporting climate response(a)Priorities(1)Americorps State and NationalSection 122(f) of the National and Community Service Act of 1990 (42 U.S.C. 12572(f)) is amended—(A) in paragraph (1)—(i)in subparagraph (A), by adding at the end the following: The Corporation shall include, in the national service priorities, the priorities described in paragraph (5).; and (ii)in subparagraph (B), by adding at the end the following: Each State shall include, in the State priorities, the priorities described in paragraph (5).; and(B)by adding at the end the following: (5)Climate projectsThe priorities established under paragraph (1) for national service programs shall provide that the Corporation and the States, as appropriate, shall give priority to entities submitting applications that propose activities directly related to the response to the climate crisis and transition to a clean economy, as described in section 199T..(2)Americorps NCCCSection 157(b)(1) of the National and Community Service Act of 1990 (42 U.S.C. 12617(b)(1)) is amended by adding at the end the following:(C)Priority ProjectsFor fiscal years 2021 through 2030, the Corporation shall give priority to entities submitting applications for projects under this subtitle in the same manner as the Corporation gives priority to entities submitting applications for national service programs under section 122(f)(5)..(3)Americorps VISTASection 109 of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4960) is amended by adding at the end the following: For fiscal years 2021 through 2030, the Corporation shall give priority to entities submitting applications for projects or programs under this part in the same manner as the Corporation gives priority to entities submitting applications for national service programs under section 122(f)(5) of the National and Community Service Act of 1990.. (b)Allowances(1)Domestic volunteer service act of 1973Section 105(a)(1)(B) of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4955(a)(1)(B)) is amended by adding at the end the following:(B)(i)The Director shall set the subsistence allowance for volunteers under this paragraph for each fiscal year so that—(I)the minimum allowance is not less than an amount equal to the equivalent of $15 per hour over the course of service; and(II)the average subsistence allowance, excluding allowances for Hawaii, Guam, American Samoa, and Alaska, is not less than 10 percent greater than the amount described in subclause (I).(ii)A stipend or allowance under this section or an allowance under section 140 of the National and Community Service Act of 1990 (42 U.S.C. 12594) shall not be increased, unless the funds appropriated for carrying out this part or subtitle C of the National and Community Service Act of 1990 (42 U.S.C. 12571 et seq.), respectively, are sufficient to increase for the fiscal year involved the number of participants to serve under this part or that subtitle C, respectively, so that such number is greater than the number of such participants so serving during the preceding fiscal year..(2)National and community service act of 1990Section 158(b) of the National and Community Service Act of 1990 (42 U.S.C. 12618(b)) is amended, in the second sentence, by striking any amount not in excess of the amount equal to 100 percent of the poverty line that is applicable to a family of two (as defined by the Office of Management and Budget and revised annually in accordance with section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)) and inserting any amount not less than the equivalent of $15 per hour over the course of service and not in excess of the equivalent of $30 per hour over the course of service.. (3)National service educational awardsSection 147(a) of the National and Community Service Act of 1990 (42 U.S.C. 12603(a)) is amended by inserting twice before the maximum amount of a Federal Pell Grant.(c)Matching fundsSection 121(e)(1) of the National and Community Service Act of 1990 (42 U.S.C. 12571(e)(1)) is amended by striking 75 percent and inserting 100 percent. 5.Supplemental appropriations(a)Funding for the Civilian Climate Corps(1)In GeneralThere are authorized to be appropriated to carry out subtitle K of the National and Community Service Act of 1990, as added by section 3 of this Act, (excluding the benefits described in paragraphs (2) and (3)), $70,000,000,000 for fiscal years 2021 through 2025. (2)Funding for educational benefitsThere are authorized to be appropriated for the educational benefits described in section 199S of the National and Community Service Act of 1990, as added by section 3, $37,500,000,000 for fiscal years 2021 through 2025.(3)Funding for health care benefitsThere are authorized to be appropriated for the health care benefits described in section 199S of the National and Community Service Act of 1990, as added by section 3, such sums as may be necessary for fiscal years 2021 through 2025. (b)Americorps state and national; educational awardsSection 501(a)(2) of the National and Community Service Act of 1990 (42 U.S.C. 12681(a)(2)) is amended by striking each of fiscal years 2010 through 2014 and all that follows through the end of the paragraph and insertingfiscal years 2021 through 2025, in addition to any amount appropriated before the date of enactment of the Civilian Climate Corps Act, additional amounts of—(A)$5,000,000,000, to provide financial assistance under subtitle C of title I; and(B)$3,000,000,000, to provide national service educational awards under subtitle D of title I for the total of the number of participants described in section 121(f)(1) for fiscal years 2020 through 2023..(c)Administration by the corporation and State commissionsSection 501(a)(5) of such Act (42 U.S.C. 12681(a)(5)) is amended in subparagraph (A), by striking such sums as may be necessary for each of fiscal years 2010 through 2014. and inserting in addition to any amount appropriated before the date of enactment of the Civilian Climate Corps Act, an additional amount of $5,000,000,000 for fiscal years 2021 through 2025..(d)Americorps NCCCSection 501(a)(3)(A) of such Act (42 U.S.C. 12681(a)(3)(A)) is amended by striking such sums as may be necessary for each of fiscal years 2010 through 2014. and inserting in addition to any amount appropriated before the date of enactment of the Civilian Climate Corps Act, an additional amount of $1,000,000,000 for fiscal years 2021 through 2025.. (e)Americorps vistaSection 501 of the Domestic Volunteer Service Act of 1973 (42 U.S.C. 5081) is amended—(1)in subsection (a)(1), by striking $100,000,000 for fiscal year 2010 and such sums as may be necessary for each of the fiscal years 2011 through 2014. and inserting , in addition to any amount appropriated before the date of enactment of the Civilian Climate Corps Act, an additional amount of $1,000,000,000 for fiscal years 2021 through 2025.; and(2)in subsection (d), by striking the period and inserting , except that any amount authorized to be appropriated under an amendment made by the Civilian Climate Corps Act shall remain available for obligation through fiscal year 2025..6.Exclusion from gross income of national service educational awards(a)In generalParagraph (2) of section 117(c) of the Internal Revenue Code of 1986 is amended—(1)by striking or at the end of subparagraph (B),(2)by striking the period at the end of subparagraph (C) and inserting a comma, and(3)by adding at the end the following new subparagraphs:(D)subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12601 et seq.) as an educational award, or(E)subtitle K of title I of such Act as an educational benefit..(b)Exclusion of discharge of student loan debt(1)In generalParagraph (4) of section 108(f) of such Code is amended—(A)by striking received under and inserting received—(A)under, and(B)by striking the period at the end and inserting , or(B)under subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12601 et seq.) as an and educational award or under subtitle K of title I of such Act as an educational benefit..(2)Conforming amendmentThe heading for paragraph (4) of section 108(f) of such Code is amended by striking under national health service corps loan repayment program and certain state loan repayment programs and inserting under certain loan repayment programs.(c)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act. 